Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 11-30-2022 has been entered.  Claims 1-7, 10, 13, 19, and 20 were amended.  Claims 8-9, 15-16 and 18 were cancelled.  New Claim 21 was presented.  Claims 1-7, 10-14, 17, and 19-21 are pending and examined in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-14, 17, and 19-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “wherein the longitudinal axis extends along the back with a tolerance range around the back of -0.01mm to +0.01mm,” is indefinite.  It is unclear what is being claimed.  Is the back a planer surface?  Does the axis intersect the planer surface?  It is unclear if “along the back” requires the axis to intersect the back?  Further, it is unclear what “a tolerance range around the back of -0.01mm to +0.01mm,” means.  Specifically, “a tolerance range around the back” is indefinite.  What does around the back mean in regards to the claims.  Is the back curved?  Does the axis need to bend around the back?  The language is imprecise as to what is being claimed.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 19, “wherein the longitudinal axis extends along the back with a tolerance range around the back of -0.01mm to +0.01mm,” is indefinite.  It is unclear what is being claimed.  Is the back a planer surface?  Does the axis intersect the planer surface?  It is unclear if “along the back” requires the axis to intersect the back?  Further, it is unclear what “a tolerance range around the back of -0.01mm to +0.01mm,” means.  Specifically, “a tolerance range around the back” is indefinite.  What does around the back mean in regards to the claims.  Is the back curved?  Does the axis need to bend around the back?  The language is imprecise as to what is being claimed.  The claims were examined as best understood.  Appropriate correction is required.

It is to be noted that claims 1-7, 10-14, 17, 19-21 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724